Citation Nr: 0524531	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  01-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The appellant had a verified period of active duty for 
training (ACDUTRA) from October 8, 1964 to March 18, 1965 
with the U.S. Army Reserve.  He also had periods of other 
service, from October 8, 1964 to September 16, 1970 with the 
U.S. Army Reserve, and from October 10, 1978 to September 30, 
1998 with the Puerto Rican Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for bilateral 
hearing loss and tinnitus.

This case was remanded by the Board in July 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

?	This case is remanded for the issuance of a supplemental 
statement of the case.

After a thorough review of the claims folder, the Board finds 
that the AMC failed to issue a supplemental statement of the 
case following the development ordered by the July 2003 Board 
remand.  In order to comply with due process concerns, this 
claim is remanded back to the AMC for issuance of a 
supplemental statement of the case.  In view of this 
procedural defect, we conclude that a remand is necessary so 
that the veteran may be furnished with proper notice of the 
pertinent regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Under the circumstances described above, additional 
development of the appellant's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

The claim must be reve-edjudicated based on the entire 
record, and if the claim is not resolved to the 
satisfaction of the claimant, a supplemental statement 
of the case must be issued regarding the issues of 
service connection for hearing loss and tinnitus.  The 
appellant should then be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

